DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 13 June 2019.
Claims 1-16 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, line 1 recites “the step of determining” lacks antecedent basis. Examiner will interpret as “a step of determining”. 
In regards to Claim 8, line 1 recites “the step of evacuating” lacks antecedent basis. Examiner will interpret as “a step of evacuating”. 

Lines 1-3 recites “comprising the step of evacuating the packaging volume prior to the step of filling the packaging volume of at least one package positioned inside the sealing station by introducing the volume of gas”, it is unclear what the applicant is trying to claim. Is this different than the discharge step of claim 1 or is it the same step? What is filling the packaging volume is it the target pressure gas or something else? Examiner will interpret the claim as the discharge step happens prior to the gas being inserted into the package. 
In regards to Claim 10, line 6 “at least one package”, which was previously recited in claim 1, therefore double inclusion. Examiner will interpret as “the at least one package”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavina (US 2015/0210413).

In regards to Claims 1 and 16, Schiavina teaches a method for operating a sealing station of a packaging machine (“The invention refers to those systems or apparatus that sealingly weld a closing film on at least one tray containing a product to be packaged.” ¶[0003]) for producing packages with packaging appearances being at least essentially similar to one another at possibly varying filling degrees (“in order to obtain packages always with the desired appearance.” ¶[0003]), the method comprising the following steps:
filling a packaging volume of at least one package positioned inside a sealing station by introducing a volume of gas to a preset gassing target pressure for a finished package to create a desired atmosphere, wherein the packaging volume is enclosed between a lower and an upper packaging material (“The process gases enter the trays via the holes 26 and thrust the film H upwards, as indicated in step 232 of FIG. 3 and as illustrated in FIG. 5” ¶[0015]);
discharging a partial amount of the volume of gas (“pushing the air remaining in the various chambers P to exit through the holes 24, 124” ¶[0015]) introduced into the packaging volume from the packaging volume into a collection volume in fluid communication with the packaging volume while maintaining the packaging volume (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]) generated by the preceding filling step so that completion of the discharging step creates an intermediate pressure inside the packaging volume (an intermediate pressure would be created because pushing air in and discharging air would create a new pressure; ¶[0017]-[0018]), (“It is once again understood that the values indicated above are purely indicative and non-limiting and that the description refers to a preferred embodiment of the invention” ¶[0020]; depending on what pressure the gas is entering the intermediate pressure would be less), and wherein a channel puts the packaging volume into fluid communication with the collection volume (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member” ¶[0018]);

    PNG
    media_image1.png
    497
    730
    media_image1.png
    Greyscale
wherein the discharged partial amount of the volume of gas substantially corresponds to a volume of the gas received within a theoretical partial volume of the packaging volume (“The film His suitably raised off the trays V, V' as positioned in seats 110 retracted with respect to the top surface 14 of the bottom bell member, on which surface 14 the same film rests and is thus positioned over all of the holes 24, 124 and touches the flared top end thereof.” ¶[0015]; See Fig. 5 showing the theoretical partial volume above the dotted line), wherein the theoretical partial volume is enclosed at least partially by a theoretical plane (dotted line annotated Fig. 5), wherein the theoretical plane crosses the packaging volume and occupies at least a portion of an edge of the lower packaging material and the upper packaging material (dotted line annotated Fig. 5); and
(“In this way, between the bottom face of the film Hand the trays V, V' main chambers P are produced, communicating freely only with the holes 26, as these chambers P are separated from the internal chambers 2 and 9 of the bell members by the film H that surmounts and closes all the holes 24, 124.” ¶[0015]; Fig. 1).

In regards to Claim 2, Schiavina teaches the method according to claim 1, wherein the discharging the partial amount step comprises discharging the partial amount through the channel into the collection volume and wherein said collection volume is at least partially defined by at least one of a tool upper part of the sealing station and the upper packaging material (chamber 2; “the internal chamber 2 of the top bell member 1 communicates directly and preferentially with a duct 109 associated with the bottom bell member 8, which with its ends communicates with the said slots 16 and which is provided with calibrated openings 103 for connection with the chamber 9 of the same bottom bell member.” ¶[0014]).

In regards to Claim 3, Schiavina teaches the method according to claim 1, wherein the discharging the partial amount step comprises discharging the partial amount through the channel into the collection volume and wherein the collection volume is a separate collection container (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 is in communication with chamber 2 ¶[0014]).

In regards to Claim 4, Schiavina teaches the method according to claim 1, further comprising the step of determining a target pressure of the collection volume using the discharged partial amount of the volume of gas, and keeping open the channel until a pressure inside the collection volume reaches the target pressure of the collection volume (“After a correct time interval 35 (FIG. 3) from the start of the step for introducing gases inside the packages, the intercepting means 118 (FIG. 1) that connects the compressed air source 22, 122 with the internal chambers 9 and 2 of the bell members are opened carry out the balancing step, indicated with 36 in FIG. 3. The balancing air has a pressure higher than the ambient pressure (see below), so that due to the preferential circulation guaranteed by the internal free passages 16 and 3 between the bell members, on account of the limited total section of the holes 24, 124 and on account of the gaskets 13 that separate the main chambers P from the internal chamber 9 of the bottom bell member, the same balancing air forms in the volume 2 and consequently on the top face of the film H, a pressure higher than the pressure in the main chamber P, generating the action indicated in FIG. 6 by the arrows F6, which moves the same film H downwards, with substantial immediate closing of the holes 24, 124, preventing the balancing air present in the chamber 9 of the bottom bell member from rising via the same holes 24, 124, from reaching the inside of the trays and from polluting them. ¶[0015]).

In regards to Claim 5, Schiavina teaches the method according claim 4, wherein the pressure generated inside the collection volume created by the discharged partial amount of the volume of gas remains lower than the intermediate pressure within the packaging volume to maintain the packaging volume during the discharge process (“As a large part of the lower face of the film H is covered by the trays V, V', isolated from the chamber 9 by the action of the annular gaskets 13 and due to the more direct connection of the duct 109 with the chamber 2 of the top bell member, a vacuum is rapidly created in the same chamber 2, which tends to raise the film H, as indicated by the arrows F3 in FIG. 4 and by step 32 of FIG. 3” ¶[0015]).

In regards to Claim 6, Schiavina teaches the method according to claim 1, wherein the at least a portion of the upper packaging material is moved into the end position using one of an aeration process or at least one device executing a lifting movement (“The balancing air has a pressure higher than the ambient pressure (see below), so that due to the preferential circulation guaranteed by the internal free passages 16 and 3 between the bell members, on account of the limited total section of the hole 24, 124 and on account of the gaskets 13 that separate the main chambers P from the internal chamber 9 of the bottom bell member, the same balancing air forms in the volume 2 and consequently on the top face of the film H, a pressure higher than the pressure in the main chamber P, generating the action indicated in FIG. 6 by the arrows F6, which moves the same film H downwards, with substantial immediate closing of the holes 24, 124” ¶[0015]).

In regards to Claim 7, Schiavina teaches the method according to claim 1, wherein the upper packaging material is sealed with the lower packaging material at the end position (“the plate 4 is lowered as in step 38 of FIG. 3, so that the press 36 firmly closes the holes 24, 124 as indicated in FIG. 7 and the film is then heat-welded to the edge of the trays by the welding means 5” ¶[0015]).

In regards to Claim 8, Schiavina teaches the method according to claim 1, further comprising the step of evacuating the packaging volume prior to the step of filling the packaging volume of at least one package positioned inside the sealing station by introducing the volume of gas (“a step 31 of applying the vacuum in the internal chambers 9, 2 of the two closed bell members 1, 8, for example of -890 mbar, for a time of around 3000 msec, also to remove air from the main chambers P of the trays V, V'; at the end of the said vacuum step 31, the step 33 is activated of introducing process gases into the main chamber P of the trays” ¶[0017]-[0018]).

In regards to Claim 9, Schiavina teaches the method according to claim 1, further comprising the step of determining at least one of the theoretical partial volume and the collection volume using a test run of the sealing station (“he values indicated above are purely indicative and non-limiting and that the description refers to a preferred embodiment of the invention, to which numerous variants and structural modifications can be made, all without departing from the informing principle of the invention, as described, illustrated and as claimed below.” ¶[0020]; the purpose of the invention is to get a desired packaging appearance ¶[0003]).

In regards to Claim 10, Schiavina teaches the method according to claim 1, wherein the method is used in the production of packages having a predetermined filling degree which remains approximately the same, and further comprising the steps of determining an offset pressure from a difference between the gassing target pressure and the intermediate pressure which is still present within the packaging volume after the partial amount of the gas has been discharged from the theoretical partial volume, and introducing a second volume of gas into the packaging volume of at least one package positioned inside a sealing station in subsequent machine cycles until the second volume of gas creates an operating pressure within the packaging volume substantially equal to the gassing target pressure less the determined offset pressure (“the step 33 is activated of introducing process gases into the main chamber P of the trays, via the dedicated holes 26 and the related circuits. This step lasts, for example, around 360 msec and supplies the said gases from the buffer 29 at the pressure of around 2.5 bar. During this step, the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; as gas is being introduce there will be an intermediate pressure.

In regards to Claim 11, Schiavina teaches a sealing station for a packaging machine, the sealing station comprising:
a channel (109, 127) connecting a packaging volume (P) of at least one package positioned within the sealing station to a collection volume (2), wherein the packaging volume is enclosed between a lower packaging material (V) and an upper packaging material (H), and the channel is capable to carry a discharged predetermined partial amount of a gas present in the packaging volume from the packaging volume into the collection volume (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 is in communication with chamber 2 ¶[0014]).

In regards to Claim 12, Schiavina teaches the sealing station according to claim 11, wherein the channel (109, 127) is provided with a valve (18) that is capable to be disposed in a closed position to limit the predetermined partial amount of the gas to be discharged to the collection volume (“The duct 109 is provided with a mouth 17, which via intercepting units with valves means 18, 118, controlled by a processor 19, can be connected disconnected to or from a buffer 121, in turn connected to a vacuum forming pump 21, or to and from a buffer 122 with related pump 22, for the controlled supply of filtered air at the appropriate pressure” ¶[0014]).

In regards to Claim 13, Schiavina teaches the sealing station according to claim 11, wherein at least a portion of the channel (109, 127) is capable to at least one of (“lines 127 are in turn connected to a centralized mouth 227 connected to an intercepting unit 28, in turn connected to a buffer 29 for supplying the process gases to be introduced into the trays and a pressure switch and/or vacuum switch 30” ¶[0014]).

In regards to Claim 14, Schiavina teaches the sealing station according to claim 11, wherein the collection volume (2) is formed within a tool upper part of the sealing station (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 is in communication with chamber 2 ¶[0014]).

In regards to Claim 15, Schiavina teaches the sealing station according to claim 11, wherein the collection volume (9) is formed by a separate collection container of the sealing station (“the residual air of the main chambers P of the trays is discharged into the chamber 9 of the bottom bell member via the dedicated holes 24, 14 left free by the film H which is temporarily raised” ¶[0018]; chamber 9 does not have a sealing mechanism).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731